Citation Nr: 0722801	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  04-17 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


ISSUES

1.  Entitlement to an increased rating for residual scar and 
postoperative  hypesthesia in distribution of right T10 and 
T11 nerve roots without sensory loss, status post right 
pyeloplasty. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in December 
2002 and July 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  The December 
2002 rating decision denied service connection for hearing 
loss and tinnitus.  The July 2003 rating decision denied the 
veteran's request for an increased rating for residual scar 
and postoperative hypesthesia in distribution of right T10 
and T11 nerve roots.

The issues of entitlement to service connection for hearing 
loss and tinnitus are addressed in the REMAND portion of the 
decision below.


FINDING OF FACT

The veteran's residual surgical scar and postoperative 
hypesthesia, status post right pyeloplasty, is well healed 
and non-adherent, does not exceed 12 square inches and is 
characterized by loss of touch sensation and a burning 
sensation around the scar area.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residual scar and postoperative hypesthesia, status post 
right pyeloplasty have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7801-7804 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

In November 1968 the veteran was granted service connection 
for hypesthesia under the provisions of Diagnostic Code 7804 
for scar.  In March 2003 he requested that the rating be 
increased due to the size of his scar.  In May 2004 he stated 
that his rating should be rated under Diagnostic Code 7801 
due to the length of the scar and the on-going pain, numbness 
and tenderness.  He also noted that he had "constant ongoing 
hyesthgesia [sic] and chronic burning sensation."

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.

Evaluation of the same disability under various diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2006).  However, for purposes of determining whether the 
appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 CFR § 4.20.  

C&P examination done in April 2003 found  a large scar 
extending from the right flank to midline in the abdomen, and 
a scar measuring 1 centimeter below that.  According to the 
examiner, the scar is well healed in nature.  He added that 
there is no adherence to the underlying tissue, no elevation 
or depression of the scar, and no inflammation, edema, or 
keloid formation.  Earlier examination done in October 1968 
revealed the size of the scar as 10 1/2 inches by 1/4 inch.  The 
record contains no competent medical evidence to the 
contrary.  

In order to obtain an evaluation of greater than 10 percent 
for scars located on areas other than the head, face, or 
neck, there must be a deep scar, or a scar that causes 
limited motion, which covers an area or areas exceeding 12 
square (sq.) inches (39 sq. centimeters (cm.)).  38 C.F.R. 
§ 4.118, Diagnostic Code 7801-7804.  Since the veteran's scar 
does not exceed an area of 12 sq inches, a rating for 
residual scar in excess of 10 percent must be denied.  38 
C.F.R. § 4.118, Diagnostic Code 7801-7804.

The Board has also considered whether a separate compensable 
rating for nerve involvement is warranted.  See Esteban, 6 
Vet. App. at 261-262.  

The rating schedule does not provide criteria for evaluation 
of hypesthesia; however, the Board notes that hypesthesia, 
which refers to a reduced sense of touch or sensation, may be 
evaluated by analogy to neuritis, which is characterized by 
sensory disturbance and constant pain.  38 C.F.R. §§ 4.20, 
4.123.  Neuritis is in turn rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  38 C.F.R. § 4.123.

While the rating schedule does not contain evaluation 
criteria for T10 and T11 nerve roots, the Board finds the 
anatomical location, functions affected, and symptomatology 
of the veteran's T10 and T11 nerve root hypesthesia to be 
closely analogous to schedular provisions for paralysis of 
the ilio-inguinal nerve, since the T10-T11 nerve roots and 
the ilio-inguinal nerve are in the same proximal anatomical 
location. See 38 C.F.R. § 4.124a, Diagnostic Code 8630.  

Under Diagnostic Code 8630, a noncompensable rating is 
assigned for mild to moderate paralysis.  A maximum rating of 
10 percent is assigned for severe to complete paralysis.  

According to the veteran, the scar is "painful, tender, 
affective by weather, and restrictive of skin movement."  
C&P examiner confirms that there is loss of touch sensation 
extending up to 3 inches below the veteran's surgical scar.  
He also states that the veteran is mildly limited in his 
daily activities due to "persistent hypesthesia and burning 
sensation around the scar."  

The medical evidence describes the veteran as "mildly 
limited" in his activities of daily living, therefore, the 
Board finds this indicative of, at the most, mild to moderate 
paralysis as provided on the scale for the ilio-inguinal 
nerve.  Accordingly, a separate compensable evaluation is not 
warranted under Diagnostic Code 8630.

The Board further finds that a rating in excess of 10 percent 
for hypesthesia is not warranted under any other applicable 
provision of the rating schedule.  Although evaluation under 
Diagnostic Code 8519, which provides the criteria for 
evaluation of paralysis of the long thoracic nerve, was 
considered, it is inapplicable in this case since the long 
thoracic nerve is not in the same anatomical location as the 
T10-T11 nerve roots.  Apart from Diagnostic Code 8530, the 
schedule contains no other code that meets all of the 
criteria for an analogous rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8514-8540.  

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's service-connected residual scar and postoperative 
hypesthesia have resulted in marked interference with his 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or that it has 
necessitated frequent periods of hospitalization.  The Board 
therefore finds that the impairment resulting from the 
veteran's residual scar and postoperative hypesthesia 
disability is appropriately compensated by the currently 
assigned schedular ratings.  Referral by the RO to the 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is thus not warranted.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).   

In the present appeal, the RO sent the veteran notice by way 
of an April 2003 letter concerning the evidence needed to 
warrant an increased rating and which party was responsible 
for providing the requisite information and evidence.  While 
the letter did not explicitly ask that the veteran provide 
any evidence in his possession that pertains to the claim, as 
per § 3.159(b)(1), he was advised of the types of evidence 
that could substantiate his claim and to ensure that VA 
receive any evidence that would support the claim.  
Logically, this would include any evidence in his possession.  
It is noted in this regard that the veteran indicated to VA 
in March 2006, that he had no other information or evidence 
to submit.  Thus, the Board is satisfied that the duty to 
notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) were satisfied.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted since the veteran has been granted the 
highest possible rating for a scar of the size and kind for 
which he is service-connected.  The Board thus finds that any 
deficiency with respect to notice has been cured.  

Regarding the duty to assist, as stated before, the veteran 
has been accorded a VA examination, the report of which are 
of record.  He also requested and was scheduled for a Board 
hearing, but failed to show.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  The Board thus concludes that a decision 
on the merits at this time does not violate the VCAA, nor 
prejudice the veteran under Bernard v. Brown, 4 Vet. App. 384 
(1993).


ORDER

A rating in excess of 10 percent for residual scar and 
hypesthesia, status post right pyeloplasty, is denied.


REMAND

The veteran reports that he worked as a Seabee in 
construction during service, and says that his current 
hearing loss and high pitched ringing in both ears began 
during service.  He that he was exposed to constant acoustic 
trauma from diesel engine and aircraft noise in the 
performance of his duties, and adds that there were times 
after being on duty that he could not hear.  He also reports 
that he was never provided with protective ear gear during 
service.

Unfortunately, no audiology testing was not done during 
service, or at the time of the veteran's separation from 
service.  Moreover, while a physical examination was done by 
VA within the year following the veteran's separation from 
service October 1968, an audiology examination was not 
included.  SMRs dated in July 1966 do, however, confirm that 
the veteran's last duty station prior to kidney surgery was 
"Naval Mobile Construction Battalion 5" (NMCB 5)."  
However, these records do not inform as to the veteran's job 
at NMCB 5.  DD-214 shows a military occupational specialty of 
"Clerks, General"; but the Board notes that the veteran was 
reassigned after his kidney surgery.  

In order to verify the veteran's exposure to acoustic trauma 
as a construction worker during service, a remand for service 
personnel records is warranted.  The Board also notes that 
the veteran has not been informed of the types of evidence, 
including witness statements, which can be used to 
substantiate his claims for service connection for hearing 
loss and tinnitus.  See 38 C.F.R. § 3.159(b).  In addition, 
while the veteran reports that he was evaluated and diagnosed 
in 1992 with hearing loss, respective medical records have 
not been requested.  See 38 C.F.R. § 3.159(c).  Accordingly, 
in addition to a request for service personnel records, the 
veteran must be provided with notice and assistance in 
compliance with 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  In accordance with 38 C.F.R. § 
3.159(b)(1), the veteran should be informed 
that he should provide any evidence in his 
possession that pertains to his claim, 
including statements from family members 
and other witnesses to his claimed hearing 
loss.  

The veteran should be requested to identify 
all health care providers who have 
diagnosed and/or treated him for hearing 
loss and/or tinnitus.  The RO should then 
obtain or assist the veteran in obtaining 
all relevant medical records.  

2.  Contact the appropriate agency and 
request a complete copy of the veteran's 
service personnel records. 

3.  Schedule the veteran for an 
examination by an appropriate specialist 
regarding his claim for hearing loss and 
tinnitus.  The claims folder must be made 
available to, and reviewed by, the 
examiner.  All indicated tests should be 
performed, and all findings reported in 
detail.  The veteran must be given an 
opportunity to describe his noise exposure 
during service.  If a diagnosis of hearing 
loss is made, the examiner is specifically 
requested to opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
hearing loss began during service or is 
related to any incident thereof.  The 
examiner is also requested to opine as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the veteran's tinnitus began during 
service or is related to any incident 
thereof.  A rationale for all opinions 
should be set forth in the report 
provided.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefits 
sought remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


